December 6, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
   SHARON SWANK BACKHUS, BENJAMIN F. SWANK, III, SHANNON LEA
 WERCHAN PICKERING, SWANK TURNER BACKHUS, BENJAMIN FONTAINE
 SWANK, IV, CHRISTIAN HARRIS SWANK, AND SUZANNE SWANK PORTER,
                             Appellants

NO. 14-09-00024-CV                         V.

 HAVEN LYN WERCHAN WISNOSKI AND SHANE ALAN WERCHAN, Appellees
                     ____________________

       This cause, an appeal from the judgment signed September 18, 2009, was heard on
the transcript of the record. We have inspected the record and find the trial court erred in
its reformation of the second paragraph of the Property paragraph and the Reservations
from Conveyance paragraph in the Partition Deed of Undivided Life Estates executed by
Benjamin F. Swank, III a/k/a B.F. Swank, III on August 5, 2008 and in the Partition Deed
of Undivided Life Estates executed by Sharon Swank Backhus f/k/a Sharon Swank on
August 7, 2008.

       We therefore REFORM the judgment of the court below to order that the
reformation of the second paragraph of the Property paragraph in the Partition Deed of
Undivided Life Estates executed by Benjamin F. Swank, III a/k/a B.F. Swank, III on
August 5, 2008 and in the Partition Deed of Undivided Life Estates executed by Sharon
Swank Backhus f/k/a Sharon Swank on August 7, 2008 state as follows:

       Grantee shall have the complete power without the joinder of any person to
       lease and let the property, including the right to execute and deliver oil, gas,
       and mineral leases for any term of years ending either before or after
       Grantee’s death; however, no lease executed by Grantee shall provide for a
       royalty of less than three sixteenths (3/16) of the value of oil, gas and other
       minerals covered by such lease(s).

       We further REFORM the judgment of the court below to reinstate the
Reservations from Conveyance paragraph in the Partition Deed of Undivided Life Estates
executed by Benjamin F. Swank, III a/k/a B.F. Swank, III on August 5, 2008 and in the
Partition Deed of Undivided Life Estates executed by Sharon Swank Backhus f/k/a
Sharon Swank on August 7, 2008, but order that the Reservations from Conveyance
paragraphs state as follows:

       For Grantor, a reservation of all oil, gas and other minerals in and under
       and that may be produced from the Property. If the mineral estate is subject
       to existing production or an existing lease, this reservation includes the
       production, the lease, and all benefits from it.

       We order the judgment of the court below AFFIRMED except as modified in this
judgment.

       We order appellants, Sharon Swank Backhus, Benjamin F. Swank, III, Shannon
Lea Werchan Pickering, Swank Turner Backhus, Benjamin Fontaine Swank IV, Christian
Harris Swank, and Suzanne Swank Porter, jointly and severally, to pay all costs incurred
in this appeal. We further order this decision certified below for observance.




                                             2